DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 6/3/2022. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant's amendments are sufficient to overcome the prior grounds of rejection. New grounds respectfully follow.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "release port" having "a first state" and "a second state" as now recited in claim 10 must be shown or the features canceled from the claim.  No new matter should be entered.
The "release port" is shown in fig 8, and only has one state: open. The ability to retain solids while releasing fluid is not determined by the "release port", but rather the "transport screw" (see ¶ 100 of the present case's pre-grant publication, US 2019/0316443) which is not recited in claim 10. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10, 12-14, 16, 18, & 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. This is a "new matter" rejection per MPEP §608.04.
Independent claim 10 has been amended to recite "at least one of a release valve and a release port located toward the downstream end and adapted to, in a first state, selectively-release the portion of the first production flow while retaining the collected solid debris in the at least one collection chamber and, when in a second state, selectively release the collected solid debris…" (amendments underlined).
As similarly discussed in the drawing objections above, only the "valve" has a first and second state, not the "port". The ability to retain solids while releasing fluid is not determined by the "release port", but rather the "transport screw" (see ¶ 100 of the present case's pre-grant publication, US 2019/0316443) which is not recited in claim 10, nor encompassed by the "adapted to" language, as shown by dependent claim 16 which recites the "transport screw". The "port" (114, fig 8) has only one "state" - open.
Claims 12-14, 16, 18, & 20 depend from claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 13, 14, 16, 18, & 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2014/0326510 (Wessel). In light of the 112(a) rejection above, overlapping alternative rejections are respectfully presented to address both features.

Independent claim 10: Wessel discloses a collection tool assembly (abstract) for collecting solid debris ("cuttings 221" - fig 2A) in a production tubing (Intended use. The reference is capable of being used in production tubing of appropriate diameter) at a first production depth located toward an upstream end in a production petroleum well (intended use) having a first production flow (ibid) and releasing collected solid debris at a second production depth located toward a downstream end in the production flow (Wessel is capable of releasing debris in a production flow, as discussed below), said collection tool assembly comprises:
a wireline tractor ("drilling tractor 451" connects to "wireline cable 461" - fig 4 & ¶ 113. "Tractor 551" - fig 5);
a collection tool ("cuttings removable system 403 which is similar to the cutting removal system embodiments described above" - fig 4 & ¶ 110) including a downstream end (upper end) including means for connection to the wireline tractor ("ball joint 429 connects the cuttings removal system 403 to a drilling tractor 451 above" - ¶ 112); and an upstream end (lower end) including a rotatable drill ("drill bit 431 which is driven by the drill motor housed at 433" - ¶ 111); 
at least one collection chamber (109, fig 1; 209, fig 2A) located toward the upstream end (fig 4) and adapted to selectively collect the solid debris ("cuttings 221" - fig 2A; "cuttings 521" - fig 5) and at least a portion of the first production flow (fluid will naturally be pulled in as well and eventually expelled via 113 in fig 1; 213 in fig 2A);
at least one of a release valve and a release port (113, fig 1; 213, fig 2A) located toward the downstream end (ibid) and adapted to, in a first state (fig 2A), selectively-release the portion of the first production flow while retaining the collected solid debris in the at least one collection chamber ("Fluid outlets 113 are provided towards said upper end of the cuttings basket 109 to allow for fluids drawn into the cuttings basket by the action of the screw member 105 to exit into the borehole as indicated by corresponding arrows." - ¶ 110), and when in a second state, selectively release the collected solid debris and a portion of the second production flow (The tool is operated until the basket is full, at which time it is stopped and removed from the wellbore: ¶ 132. In the same manner that is true of the present case - ¶ 100 of the present case's pre-grant publication, US 2019/0316443 - the screw can be continued to operate so as to push debris out 113 in fig 1. It is moot that the refence teaches emptying the basket at the surface - ¶ 133 - because this is not a method claim, hence the allowability of claim 1. Rather capability is all that is necessary for apparatus claims, and the prior art teaches all the structure necessary to be capable of doing this, in the same manner as the present case);
the wireline tractor connected to the collection tool (figs 4 & 5), the collection tool movable by way of the wireline tractor (¶ 115).

Claim 13. The collection tool assembly in accordance with claim 10, wherein the collected debris is released at a downstream side (113 in fig 1 are on the downstream side of the tool. Ongoing operation of screw 107 when the chamber is full will release some debris out via 113) of the collection tool.

Claim 14. The collection tool assembly in accordance with claim 13, wherein the collection tool leads the production flow of the producing petroleum well at least partially from an upstream side (lower end generally denoted by "fluid inlets 111", fig 1) through the at least one collection chamber of the collection tool (fig 1) to the downstream side (ibid) for washing out the collected debris (113 in fig 1 are on the downstream side of the tool. Ongoing operation of screw 107 when the chamber is full will release some debris out via 113).

Claim 16. The collection tool assembly in accordance with claim 10, further comprising at least one of a pump ("pump 115" - fig 1; "pump 415" - fig 4; 515 - fig 5) and transport screw ("screw member 107" - fig 1; clearly shown in the other figures) in communication with the at least one collection chamber (ibid).

Claim 18. The collection tool assembly in accordance with claim 10, wherein the collection tool includes a filling level sensor indicator to indicate a filling level of the collection chamber ("electrodes 219 are configured to provide a cuttings basket sensor system that monitors the volume of cuttings contained within the cuttings basket 209" - ¶ 106).

Claim 20. The collection tool assembly in accordance with claim 10, comprising a docking station (Drawn to the connections between the various components shown in figs 4 & 5. This structure docks the respective components together in an assembly).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 13, 14, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 1,445,575 (Zublin) in view of WO 2010/053374 (Osaland). A copy of Osaland was include with the IDS filed 3/15/2022.

Independent claim 10: Zublin discloses a collection tool assembly (figs1-7) for collecting solid debris ("means for bailing detritus from a well bore" - page 1:9-10) in a production tubing (Intended use. Zublin is capable of being used in production tubing of appropriately sized diameter) at a first production depth located toward an upstream end in a production petroleum well (intended use) having a first production flow (ibid) and releasing collected solid debris at a second production depth located toward a downstream end in the production flow (ibid; Zublin is capable of release debris while still downhole as discussed below), said collection tool assembly comprises:
a collection tool (defined by "elongated cylinder 1" - figs 1 & 4-6) including a downstream end (upper end of 1) including means for connection to a conveyance (thread 3 - fig 4); and an upstream end (lower end of 1) including a rotatable drill ("drill bit 5" which is rotatable by its threaded connection to 1: fig 4); 
at least one collection chamber ("central chamber 2") located toward the upstream end (fig 4) and adapted to selectively collect the solid debris (shown at the lower end of the chamber in fig 4) and at least a portion of the first production flow (ibid);
at least one of a release valve ("removable wall section 9" - ¶ bridging pages 1 & 2) and a release port (6, figs 4 & 5; 7a, fig 6) located toward the downstream end (ports 6 & 7a are "toward the downstream end" as defined above) and adapted to, in a first state (figs 4-6), selectively-release the portion of the first production flow while retaining the collected solid debris in the at least one collection chamber (shown by the detritus collecting at the bottom of chamber 2), and when in a second state, selectively release the collected solid debris and a portion of the second production flow (The opening of "removable wall section 9" allows for the release: ¶ bridging pages 1 & 2. Alternatively, "the detritus may be flushed out by a relative high pressure stream…" - ¶ bridging pages 1 & 2 - meaning that a sufficiently powerful fluid flow can clear out the bailer even without the "removable wall section").
While Zublin does disclose cable conveyance, with means for connection to the wireline at the downstream end ("a screw-threaded pin 3 at its upper end for attachment to an element 4 of a tool string or cable…" page 1:93-97), Zublin does not disclose a wireline tractor connected to the collection tool, the collection tool moveable by way of the wireline tractor. However Osaland discloses a downhole cleaning tool (title) conveyed by a wireline (8) tractor ("cable machine 4 in the form of a wireline tractor" - page 5:6-10) and a rotatable drill bit connected to the cleaning tool at the upstream end ("cleaning tool 6 is provided with three rolling cutters 16" - page 5:19-20).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the wireline tractor conveyance taught by Osaland to convey the tool taught by Zublin. The use of cable conveyance is known and taught by Zublin as cited above. However modern wellbore are often highly deviated if not fully horizontal, thus making it difficult to push tools into the deviations. The use of wireline tractors is exceedingly well known in the art for allowing access to deviated wellbores while still using the relatively simpler cable conveyance.

Claim 13. The collection tool assembly in accordance with claim 10, wherein the collected debris is released at a downstream side (As an apparatus claim, "a downstream side" is broad and not structurally specific, because it depends on the flow direction of fluid outside the tool. As shown by the flow lines in fig 4 versus fig 5 of Zublin, either the upper or lower end can be called "a downstream side". The debris can be released via "removable wall section 9" which is on the lower end of the tool, which is the downstream side in fig 5. Further, debris can be circulated out of upper opening 6 - the "downstream side" in fig 4 - as shown by the upward movement of the debris in fig 4. Further, "the detritus may be flushed out by a relative high pressure stream…" - ¶ bridging pages 1 & 2) of the collection tool.

Claim 14. The collection tool assembly in accordance with claim 13, wherein the collection tool leads the production flow of the producing petroleum well at least partially from an upstream side (As discussed for claim 13 above, "an upstream side" changes depending on the flow of fluid around the tool, and be either the upper or lower end) through the at least one collection chamber of the collection tool (fluid flows through the tool from the upstream end to the downstream end in both figs 4 & 5) to the downstream side (ibid) for washing out the collected debris ("the detritus may be flushed out by a relative high pressure stream…" - ¶ bridging pages 1 & 2).

Claim 20. The collection tool assembly in accordance with claim 10, comprising a docking station (Drawn to the connections between the various components shown in fig 1 of Zublin. This structure docks the respective components together in an assembly).

Allowable Subject Matter
Claims 1-9 are allowed as previously discussed. Claim 12 is objected to as being dependent upon a rejected base claim but would be allowable if re-written in independent form including all of the limitations of the base claim and any intervening claims. If Applicant opts to take claim 12 by the above indication of allowability, the resulting claim should be amended to clearly require the "release valve". This is contrasted with the present wording of parent claim 10: "at least one of a release valve and a release port".

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676